

ASSET PURCHASE AGREEMENT
 
between
 
ANSWER CONNECTICUT, INC.
 
as Seller,
 
and
 
THOMAS M. GELBACH
 
as Stockholder
 
and
 
ANSWER CONNECTICUT ACQUISITION CORP.
 
as Buyer
 
_______________________
 
December 9, 2005
______________________
 
 

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


Page


       
SECTION 1.
SALE AND PURCHASE OF ASSETS
 
1
 
1.1
Sale and Purchase
 
1
 
1.2
No Assumption of Liabilities
 
3
 
1.3
Purchase Price
 
3
 
1.4
Seller's and Stockholder's Closing Deliveries
 
4
 
1.5
Adjustments for Payables
 
6
 
1.6
Adjustment for Receivables
 
6
 
1.7
Contingent Additional Good Will Payment
 
6
 
1.8
Additional Adjustment
 
8
 
 
SECTION 2.
REPRESENTATIONS AND WARRANTIES OF SELLER AND THE STOCKHOLDER
 
8
 
2.1
Organization
 
8
 
2.2
Title to Purchased Assets; Ownership of Stock
 
8
 
2.3
Authorization; Validity of Agreement, Etc
 
9
 
2.4
Consents and Approvals; No Violation
 
9
 
2.5
Condition of Purchased Assets
 
10
 
2.6
Receivables
 
10
 
2.7
Taxes
 
10
 
2.8
Real Property
 
12
 
2.9
Intellectual Property
 
12
 
2.10
Material Contracts
 
12
 
2.11
Customers, Suppliers and Distributors
 
13
 
2.12
Litigation; Compliance with Laws; Licenses and Permits
 
13
 
2.13
Product or Service Claims
 
14
 
2.14
No Brokers
 
14
 
2.15
Assets Utilized in the Business
 
14
 
2.16
Related Party Transactions
 
14
 
2.17
Insurance
 
14
 
2.18
No Misstatements or Omissions
 
15
 
2.19
Labor Matters and Employment Matters
 
15
 

 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page
 
2.20
Environmental Matters
 
17
 
2.21
No Material Adverse Change
 
19
 
2.22
No Undisclosed Liabilities
 
19
 
2.23
Solvency
 
19
 
2.24
Employee Benefits
 
19
 
2.25
Investment Representations
 
22
 
 
SECTION 3.
REPRESENTATIONS AND WARRANTIES OF BUYER
 
22
 
3.1
Organization
 
22
 
3.2
Authorization; Validity of Agreement
 
23
 
3.3
Consents and Approvals; No Violation
 
23
 
 
SECTION 4.
COVENANTS OF THE PARTIES
 
23
 
4.1
Employee Matters
 
23
 
4.2
Non-disclosure of Confidential Information
 
26
 
4.3
Non-solicitation of Employees
 
27
 
4.4
Non-Competition
 
27
 
4.5
Public Statements
 
27
 
4.6
Use of Name
 
28
 
4.7
Purchase Price Allocation
 
28
 
4.8
Other Actions
 
28
 
4.9
Payment of Payables
 
28
 
4.10
Financial Statements
 
28
 
4.11
Discharge of Liabilities
 
29
 
 
SECTION 5.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
 
29
 
5.1
Survival of Representations and Warranties of Seller and Stockholder
 
29
 
5.2
Survival of Representations and Warranties of Buyer
 
29
 
 
SECTION 6.
INDEMNIFICATION
 
29
 
6.1
Indemnification by Seller and Stockholder
 
29
 
6.2
Indemnification by Buyer
 
30
 
6.3
Indemnification Procedures
 
30
 
6.4
Right to Set-Off
 
31
 

 
 
-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page
 

 
SECTION 7.
MISCELLANEOUS
 
32
 
7.1
Transaction Fees and Expenses
 
32
 
7.2
Notices
 
32
 
7.3
Amendment
 
33
 
7.4
Waiver
 
33
 
7.5
Governing Law
 
33
 
7.6
Jurisdiction
 
33
 
7.7
Remedies
 
33
 
7.8
Severability
 
34
 
7.9
Further Assurances
 
34
 
7.10
Assignment
 
34
 
7.11
No Third Party Beneficiaries
 
34
 
7.12
Entire Agreement
 
34
 
7.13
Headings
 
34
 
7.14
Counterparts
 
34
 



-iii-

--------------------------------------------------------------------------------


 
List of Exhibits


Page

Exhibit A     Seller’s Secretary’s Certificate


Exhibit B     Bill of Sale and Assignment Agreement


Exhibit C     Legal Opinion of Counsel to Seller and Stockholder


Exhibit D     Management Employment Agreement


Exhibit E     Wire Transfer Instructions


Exhibit F     Lease


 
-iv-

--------------------------------------------------------------------------------


 
ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT, dated December 9, 2005 (together with all Schedules
hereto, this "Agreement"), among Answer Connecticut Acquisition Corp., a New
York corporation, with offices at 3265 Lawson Boulevard, Oceanside, New York
11572 ("Buyer"), on the one hand, and Answer Connecticut, Inc., a Connecticut
corporation doing business as ACT Teleservices and having offices at 365 Willard
Avenue, Suite 2A, Newington, CT 06111 ("Seller"), and Thomas M. Gelbach, an
individual and the sole stockholder of Seller, residing at 100 Fiddlehead Farms,
Canton, CT 06019 (the "Stockholder").
 
RECITALS
 
A. Seller is in the business of providing telephone answering services, message
services, faxing services, paging services and other ancillary office services
(collectively, the "Business").
 
B. Buyer desires to purchase from Seller, and Seller desires to sell to Buyer,
certain of Seller's assets and properties relating to the Business, on the terms
and subject to the conditions set forth herein.
 
C. The parties have drafted a disclosure schedule (the "Disclosure Schedule")
corresponding to various provisions of this Agreement, in order to record
various disclosures made pursuant to the various provisions hereof.
 


AGREEMENT
 
In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
Section 1. Sale and Purchase of Assets.
 
1.1 Sale and Purchase. Upon the terms and subject to the conditions contained in
this Agreement, Seller, as of the date hereof (the “Closing Date”), hereby
sells, assigns, transfers and delivers to Buyer, and Buyer, as of the Closing
Date, purchases and accepts from Seller, all of the assets and rights of every
nature, kind and description, tangible and intangible, wherever located, that
are owned, used or held for use by Seller in or for the Business, as the same
exists on the Closing Date (collectively, the "Purchased Assets"), free and
clear of any and all liens, charges, claims, pledges, security interests or
other encumbrances of any kind whatsoever ("Liens"), other than (i) cash, except
for cash relating to Accounts Receivable belonging to Buyer as set forth in
Section 1.6, (ii) all assets and rights in connection with the Employee Plans
(as defined in Section 2.24 of this Agreement), except for those listed in
Section 4.1(i) of the Disclosure Schedule, and (iii) all assets listed in
Section 1.1 of the Disclosure Schedule hereto (collectively, the "Excluded
Assets"). The Purchased Assets shall include, without limitation, the following:
 

--------------------------------------------------------------------------------


(a) customer accounts (both actual and prospective), including barter accounts,
if any;
 
(b) all accounts receivable, subject, however, to the provisions of Section 1.6
hereof;
 
(c) deposits or expenses prepaid by the Company, and deposits made by customers;
 
(d) customer and supplier lists, mailing lists, telephone numbers, DID numbers,
catalogs, yellow pages advertising, brochures, promotional materials and
handbooks relating to the Business;
 
(e) other books, records, files, contracts, plans, notebooks, production and
sales data and other data of Seller relating to the Business, including but not
limited to book keeping records and ledgers, whether or not in tangible form or
in the form of intangible computer storage media such as optical disks, magnetic
disks, tapes and all similar storage media;
 
(f) machinery, computers, file servers, networking hardware, software licensing
and other data processing hardware (and all software related thereto or used
therewith) and other tangible personal property of similar nature, including but
not limited to all items set forth on Seller's fixed asset ledger attached to
this Agreement on Section 2.5 of the Disclosure Schedule, and all telephony
hardware and peripherals, including, but not limited to, telephony chasis,
expansion cards, monitors, spare equipment, operator audio boxes, amplifiers and
headsets;
 
(g) office furniture, office equipment, fixtures and other tangible personal
property of similar nature, as set forth in Section 2.5 of the Disclosure
Schedule, and all other such items located in the premises identified in the
Lease (as hereinafter defined), whether or not set forth in Section 2.5 of the
Disclosure Schedule;
 
(h) all inventory including, but not limited to, any pagers;
 
(i) interests to the extent owned by Seller in any patent, copyright, trademark,
trade name, brand name, service mark, service name, assumed name, domain name,
website, logo, symbol, trade dress, design or representation or expression of
any thereof, or registration or application for registration thereof, or any
other invention, trade secret, technical information, know-how, proprietary
right or intellectual property, technologies, methods, designs, drawings,
software (including documentation and source code listings), processes and other
proprietary properties or information (collectively, the "Intellectual
Property");
 
(j) real property interests described in Section 2.8 of the Disclosure Schedule
to this Agreement together with all licenses, leases, rights, privileges and
appurtenances thereto including, without limitation, all leases, agreements and
other rights to use, occupy or possess, or otherwise with respect to, real
property or machinery, equipment, vehicles, and other tangible personal property
of similar nature to which Seller is a party, and all rights arising under or
pursuant to such leases, agreements and rights;
 
2

--------------------------------------------------------------------------------


(k) to the extent not included above, all rights under contracts, agreements,
options, commitments, understandings, licenses, leases, permits and instruments
relating to the Business including, without limitation, customer and supplier
contracts, sales representative and distributor contracts and commission
contracts with respect thereto, all as listed (the "Assigned Contracts") on
Schedule 1.1(k) of the Disclosure Schedule, but no Liabilities (as defined
below) associated with any of the Assigned Contracts, except as set forth in
Section 1.2 below;
 
(l) the names "Answer Connecticut", "ACT Teleservices", “Crossroads Services”,
“Liberty Telecommunications”, “Back Acres Answering Service” and “Answer 1” and
all variations thereof and all similar names and the goodwill associated
therewith and with the Purchased Assets, together with all trademarks, service
marks and trade names of Seller related to the Business, if any;
 
(m) third party warranties and guarantees and other similar contractual rights
as to third parties held by or in favor of Seller, and arising out of, resulting
from or relating to the Business or the Purchased Assets, to the extent not
included as part of the Assigned Contracts;
 
(n) rights to insurance and condemnation proceeds relating to any damage,
destruction, taking or other similar impairment of any of the Purchased Assets;
and
 
(o) cash related to Accounts Receivable belonging to Buyer as set forth in
Section 1.6.
 
1.2 No Assumption of Liabilities. Except as provided herein, Buyer is not
assuming any of Seller’s direct or indirect liabilities, obligations,
undertakings, indebtedness, obligations under guaranties, endorsements, adverse
claims, losses, damages, deficiencies, costs, expenses or responsibilities of
any kind, fixed or unfixed, known or unknown, asserted or unasserted, due or
undue, liquidated or unliquidated, secured or unsecured, accrued or unaccrued,
contingent or non-contingent, subordinated or non-subordinated (collectively,
"Liabilities"). Buyer will assume all Liabilities relating to the Purchased
Assets and the Business to the extent arising from activity of Buyer relating to
periods after the Closing Date (the "Assumed Liabilities").
 
1.3 Purchase Price. The aggregate purchase price for the Purchased Assets is
Three Million Eighty Eight Thousand Nine Hundred Twenty Two and 60/100
($3,088,922.60) Dollars (the "Purchase Price"). The Purchase Price shall be
payable as set forth below:
 
(a) Two Million Three Hundred Sixteen Thousand Six Hundred Ninety One and 95/100
($2,316,691.95) Dollars, payable to Seller by wire transfer on the Closing Date
(the "Closing Cash Purchase Price") ; 
 
3

--------------------------------------------------------------------------------


(b) One Hundred Fifty Four Thousand Four Hundred Forty Six and 13/100
($154,446.13) Dollars, payable to Seller by wire transfer upon receipt by Buyer
of evidence of the filing in the applicable office of the UCC-3 termination
statement identified on Section 1.3(b) of the Disclosure Schedule; provided,
however, that in the event that such termination statement is not so filed by
the close of business on January 9, 2005, Buyer, in its sole discretion, may use
any amounts due hereunder to satisfy directly any obligations of Seller which
are required to be satisfied prior to the filing of any such termination
statement, and the balance of any amounts remaining pursuant to this Section
1.3(b) after such satisfaction shall be paid to Seller upon the filing of such
termination statement.
 
(c) Twenty Five Thousand Nine Hundred Fourteen (25,914) shares of American
Medical Alert Corp. ("AMAC"), the Buyer's indirect parent, common stock (the
"Shares"); and
 
(d) Four Hundred Sixty Three Thousand Three Hundred Thirty Eight and 39/100
($463,338.39) Dollars, plus interest thereon at the rate of 5% per annum from
the Closing Date until the date paid, payable to Seller upon the one year
anniversary of the Closing Date; provided, however, that to the extent any such
amounts are not paid because of a properly asserted claim pursuant to Section
1.8 or Section 6.4 hereof, such amounts shall not be deemed to be an amount
payable under this Section 1.3(d);
 
(e) As additional consideration, the Buyer shall pay the Seller the amounts set
forth in Section 1.7 hereof (the "Contingent Additional Good Will Payment"), to
the extent so payable.
 
1.4 Seller's and Stockholder’s Closing Deliveries. (a) On or prior to the
Closing Date, Seller and Stockholder, will have delivered to Buyer each of the
following documents (collectively, the "Seller's Closing Documents"):
 
(i) Certificate of Secretary. A certificate of the Secretary of Seller in the
form of Exhibit A, setting forth a copy of the resolutions adopted by its board
and the Stockholder approving the execution and delivery of this Agreement,
ratifying all past corporate action, and the other documents and instruments
contemplated hereby to which it is a party (this Agreement and all other
documents and instruments to which Buyer, Seller or the Stockholder is a party
in connection herewith being sometimes collectively referred to herein as the
"Purchase Documents") and the consummation of the transactions contemplated
hereby;
 
(ii) Instruments of Transfer. A Bill of Sale and Assignment Agreement, in the
form of Exhibit B attached hereto (the "Bill of Sale"), duly executed by Seller
and the Stockholder, that, among other things, conveys, transfers and sells to
Buyer all right, title and interest of Seller in and to the Purchased Assets.
 
(iii) Legal Opinion of Counsel to Seller and Stockholder. An opinion, in the
form of Exhibit C attached hereto, from Halloran & Sage LLP, counsel to Seller
and the Stockholder.
 
4

--------------------------------------------------------------------------------


(iv) Wire Transfer Instructions. Wire transfer instructions for the payment of
the Closing Purchase Price in the form attached hereto as Exhibit E.
 
(v) Schedule of Receivables. A schedule of all receivables due to Seller as of
the close of business on the Closing Date.
 
(vi) Customer List. A complete and unrestricted list of all customers of the
Seller, as set forth in Schedule 2.11, including the name, address, telephone
number and contact for each such customer.
 
(vii) Schedule of Payables. A schedule of all accounts payable of Seller as of
the close of business on the Closing Date ("Payables") as Schedule 1.4(vii) of
the Disclosure Schedule.
 
(viii) Management Employment Agreement. Employment agreement between the Buyer
and the Stockholder in the form of Exhibit D attached hereto (the "Management
Employment Agreement"), duly executed by the Stockholder.
 
(ix) Books and Records. All books and records relating to the Business.
 
(x) Lease. A lease for the premises at 365 Willard Avenue, Suite 2A, Newington,
CT 06111 (the "Building") between Buyer and Answer USA, LLC (the "LLC") in the
form of Exhibit F attached hereto (the "Lease"), duly executed by the LLC. In
addition, evidence satisfactory to the Buyer of the termination of that certain
lease between the Seller and the LLC for the premises located at 365 Williard
Avenue, Suite 2A, Newington, CT 06111.
 
(xi) the documents listed in Section 1.4(xi) of the Disclosure Schedule.
 
1.4A. Deliveries of Buyer. On or prior to the Closing Date, Buyer will have
delivered to Seller each of the following documents and payments (collectively
"Buyer's Closing Documents"):
 
(i) Certificate of Secretary. A certificate of the Secretary of Buyer setting
forth a copy of the resolutions adopted by its Board of Directors approving the
execution and delivery of this Agreement and the other Purchase Documents and
the consummation of transactions contemplated hereby and thereby.
 
(ii) Closing Purchase Price. Buyer hereby delivers or causes to the Closing Cash
Purchase Price in immediately available funds.
 
(iii) Shares. Irrevocable instructions to AMAC's transfer agent for the issuance
of the Shares, as well as an opinion by AMAC's counsel relating to such
issuance.
 
(iv) Management Employment Agreement. The Management Employment Agreement, duly
executed by the Buyer.
 
(v) Lease. The Lease, duly executed by the Buyer.
 
5

--------------------------------------------------------------------------------


1.5 Adjustments for Payables. Within 90 days after the Closing Date, Buyer will
prepare an accrual based statement of accounts payable (including the Payables)
as of the Closing Date. Any such accounts payable which relate to any period
prior to the Closing Date and which are paid by Buyer, shall be a credit in
Buyer’s favor. Any amounts paid by Seller prior to the Closing Date that relate
to periods after the Closing Date shall also be scheduled and shall act as a
credit in favor of Seller. The net amount shall be paid by the Buyer or Seller,
as the case may be, to the other within 30 days of the determination thereof. If
Seller fails to timely pay any amounts due to Buyer pursuant to this Section,
then such amounts may be debited from any amounts due to Seller or Stockholder
pursuant to this Agreement.
 
1.6 Adjustment for Receivables. All accounts receivable resulting from invoices
after the close of business on the Closing Date shall belong to the Buyer. All
accounts receivable outstanding as of the close of business on the Closing Date,
shall be payable as follows upon collection: 20% to the Buyer and 80% to the
Seller. Attached hereto as Schedule 2.6 is a list of all outstanding accounts
receivable as of the date hereof.
 
1.7 Contingent Additional Good Will Payment. (a) If: (i) the Buyer’s total
accrual based revenues ("Gross Revenues") for the 12 month period ended on
December 31, 2006 equal to or exceed an amount equal to 112.5% of the Seller's
Gross Revenues for the 12 month period ending on December 31, 2005 (“Seller’s
Gross Revenues”), and (ii) the Buyer's earnings before deduction of interest,
taxes (including Federal and State taxes), depreciation and amortization
("EBITDA") for the 12 month period ending on December 31, 2006 equal to or
exceed Twenty (20%) percent of the Gross Revenues of the Buyer for such one (1)
year period, then Buyer shall pay to Seller an amount equal to 0.5 of the
Average Monthly Revenue (as defined below) as measured as of December 31, 2006,
and an additional amount equal to 0.25 of such Average Monthly Revenue for each
5% increment by which EBIDTA exceeds 20% of the Gross Revenues for the
applicable period.
 
For example, assuming (i) Seller’s Gross Revenues equals to $1,000,000, (ii)
Buyer's Gross Revenues for the 12 month period ending on December 31, 2006,
equals to $1,200,000, and (iii) Buyer’s EBIDTA for such period is equal to
$325,000, then Buyer shall pay Seller an amount equal to 0.75 x the Average
Monthly Revenue as measured as of December 31, 2006 (0.5 x the Average Monthly
Revenue for meeting the Gross Revenue (1,200,000/1,000,000 = 120%) and EBIDTA
(325,000/1,200,000 = 27%) thresholds, plus an additional 0.25 x the Average
Monthly Revenue based on EBIDTA exceeding 25% (i.e., a single 5% increment above
20%) of Buyer's Gross Revenues for the applicable period).
 
(b) If: (i) the Buyer’s Gross Revenues for the 12 month period ending on
December 31, 2007 equal to or exceed an amount equal to 125% of the Seller's
Gross Revenues, and (ii) the Buyer's EBITDA for the 12 month period ending on
December 31, 2007 equal to or exceed Twenty (20%) percent of the Gross Revenues
of the Buyer for the 12 month period, then Buyer shall pay to Seller an amount
equal to 0.75 of the Average Monthly Revenue as measured as of December 31,
2007, and an additional amount equal to 0.25 of such Average Monthly Revenue for
each 5% increment by which EBIDTA exceeds 20% of the Gross Revenues for the
applicable period.
 
6

--------------------------------------------------------------------------------


For example, assuming (i) Seller’s Gross Revenues equals to $1,000,000, (ii)
Buyer's Gross Revenues for the 12 month period ending on December 31, 2007
equals to $1,300,000, and (iii) Buyer’s EBIDTA for such period is equal to
$400,000, then Buyer shall pay Seller an amount equal to 1.25 x the Average
Monthly Revenue as measured as of December 31, 2007. (0.75 x the Average Monthly
Revenue for meeting the Gross Revenue (1,300,000/1,000,000 = 130%) and EBIDTA
(400,000/1,300,000 = 30.7%) thresholds, plus an additional 0.5 x the Average
Monthly Revenue based on EBIDTA exceeding 30% (i.e., two 5% increments above
20%) of Buyer's Gross Revenues for the applicable period).
 
(c) If: (i) the Buyer’s Gross Revenues for the 12 month period ending on
December 31, 2008 equal to or exceed an amount equal to 135% of the Seller's
Gross Revenues, and (ii) the Buyer's EBITDA for the 12 month period ended on
December 31, 2008 equal to or exceed Twenty (20%) percent of the Gross Revenues
of the Buyer for such one (1) year period, then Buyer shall pay to Seller an
amount equal to 0.75 of the Average Monthly Revenue as measured as of December
31, 2008, and an additional amount equal to 0.25 of such Average Monthly Revenue
for each 5% increment by which EBIDTA exceeds 20% of the Gross Revenues for the
applicable period.
 
For example, assuming (i) Seller’s Gross Revenues equals to $1,000,000, (ii)
Buyer's Gross Revenues for the 12 month period ending on December 31, 2008
equals to $1,400,000, and (iii) Buyer’s EBIDTA for such period is equal to
$500,000, then Buyer shall pay Seller an amount equal to 1.50 x the Average
Monthly Revenue as measured as of December 31, 2008. (0.75 x the Average Monthly
Revenue for meeting the Gross Revenue (1,400,000/1,000,000 = 140%) and EBIDTA
(500,000/1,400,000 = 35.7%) thresholds, plus an additional 0.75 x the Average
Monthly Revenue based on EBIDTA exceeding 35% (i.e., three 5% increments above
20%) of Buyer's Gross Revenues for the applicable period).
 
(d) The term "Average Monthly Revenue" shall mean an amount equal to the sum of
(i) the 28 Day Cycle Average Monthly Billings (as defined below), plus (ii) the
Average Monthly Billings (as defined below). The "28 Day Cycle Average Monthly
Billings" shall mean an amount calculated by adding the amounts of the last
three (3) 28 day cycle bills of each customer (as applicable), prior to the
applicable measuring date, divided by three (3), multiplied by thirteen (13) and
divided by twelve (12). The "Average Monthly Billings" shall mean an amount
calculated by adding the last three (3) monthly bills of each customer (as
applicable), prior to the applicable measuring date, divided by three (3). Any
amounts attributable to sales tax and non-recurring revenue shall be excluded
from the calculation.
 
(e) The calculation of any Contingent Additional Good Will Payment shall be made
by Buyer and preliminarily delivered in writing to the Seller within 45 days
after the end of the fiscal quarter in which the applicable period referenced
above ends. The preliminary calculation shall be subject to adjustment in
connection with the year end audit of Buyer's financials, and Buyer shall
deliver a final calculation within 90 days after the end of the fiscal quarter
in which the applicable period referenced above ends. Seller shall have five (5)
business days to object to such final calculation in writing. If Seller does not
object within such five (5) day period, Buyer shall promptly pay to Seller the
Contingent Additional Good Will Payment amount as determined above. Any dispute
relating to this calculation shall be adjudicated pursuant to Sections 7.5 and
7.6.
 
7

--------------------------------------------------------------------------------


1.8 Additional Adjustment. In the event that the customer identified in Section
1.8 of the Disclosure Schedule ceases to be a customer of the Buyer at any time
within the 12 month period beginning January 1, 2006, then Seller shall pay to
Buyer $10,000 for each month of such 12 month period during which such customer
is no longer a customer of the Buyer. Any amount which becomes payable pursuant
to this Section 1.8, shall be set-off against the payment due, if any, to Seller
pursuant to Section 1.3(c).
 
Section 2. Representations and Warranties of Seller and the Stockholder. The
Seller and the Stockholder, jointly and severally, represent and warrant to
Buyer that each of the following statements is true and correct as of the date
hereof, and with respect to representations and warranties that speak as of a
subsequent date, such representations and warranties will also be true and
correct as of such date:
 
2.1 Organization. Seller is a Connecticut corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, with full corporate power and authority to conduct its business
and to own and operate its assets and properties as presently conducted and
operated. The LLC is a Connecticut limited liability company duly formed,
validly existing and in good standing under the laws of its jurisdiction of
formation, with full corporate power and authority to conduct its business and
to own its assets and properties as presently conducted and operated. Seller is
duly qualified to do business in Massachusetts. Seller does not do business in
any other jurisdiction in any manner which would require it to become qualified
or licensed as a foreign entity. Seller has delivered to Buyer, as Section 2.1
of the Disclosure Schedule, true, correct and complete copies of Seller's
certificate of incorporation (the "Certificate of Incorporation") and by laws
(the "By Laws"), as currently in effect.
 
2.2 Title to Purchased Assets; Ownership of Stock.
 
(a) Seller has good and marketable title to the Purchased Assets including,
without limitation, all assets set forth on Seller's fixed asset ledger attached
to this Agreement on Section 2.5 of the Disclosure Schedule, free and clear of
all Liens, other than (i) Liens, if any, for personal property taxes and
assessments not yet due and payable and (ii) Liens disclosed on Section 2.2 of
the Disclosure Schedule. The LLC is the sole owner of the Building. Upon
consummation of the transactions contemplated by this Agreement, Buyer will
acquire all of Seller's right, title and interest in and to the Purchased
Assets, free and clear of all Liens.
 
(b) The Stockholder is the sole record and beneficial owner of 100 shares of the
Seller's common stock, no par value, which constitute all of the outstanding
capital stock of Seller. No Person has any right, interest or claim to any of
the Seller’s capital stock (other than Stockholder) or the Purchased Assets.
There are no subscriptions, warrants, options, convertible securities or other
rights (contingent or other) to purchase or acquire any shares of any class of
capital stock of the company, issued or outstanding, and there is no commitment
of the Seller to issue any shares, warrants, options or other such rights or to
distribute to holders of any class of its capital stock any evidences of
indebtedness or assets. The Stockholder is the owner of all of the membership
interests in, and Stockholder is the sole manager of, the LLC.
 
8

--------------------------------------------------------------------------------


2.3 Authorization; Validity of Agreement, Etc. The Stockholder has the requisite
capacity, and Seller has the full right, power and authority, to execute and
deliver this Agreement and the other Purchase Documents to which, as applicable,
it or he are a party and to consummate the transactions contemplated hereby and
thereby, and to make the representations set forth herein and therein. LLC has
the full right, power and authority, to execute and deliver the Lease and to
consummate the transactions contemplated thereby. The execution and delivery of
this Agreement and the other Purchase Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by Seller and no other proceedings on the part of Seller
are necessary to authorize the execution and delivery of this Agreement and the
other Purchase Documents to which Seller is a party or the consummation of the
transactions contemplated hereby and thereby by Seller and the Stockholder. The
execution and delivery of the Lease and the consummation of the transactions
contemplated thereby have been duly and validly authorized by the LLC and no
other proceedings on the part of the LLC are necessary to authorize the
execution and delivery of the Lease. Each of this Agreement and the other
Purchase Documents to which Seller is a party have been duly and validly
executed by Seller and constitute the valid and binding agreement of Seller,
enforceable against Seller in accordance with its respective terms. Each of this
Agreement and the other Purchase Documents to which the Stockholder is a party
have been duly and validly executed by the Stockholder and constitute the valid
and binding obligation of the Stockholder, enforceable against the Stockholder
in accordance with its respective terms. The Lease has been duly and validly
executed by the LLC and constitutes the valid and binding obligation of the LLC,
enforceable against the LLC in accordance with its respective terms.
 
2.4 Consents and Approvals; No Violation. Except as set forth in Section 2.4 of
the Disclosure Schedule, the execution, performance and delivery by Seller and
the Stockholder of this Agreement and each of the other Purchase Documents to
which it or he is a party, as applicable, and the consummation by Seller and the
Stockholder of the transactions contemplated hereby and thereby, respectively,
and the compliance by Seller and the Stockholder with the provisions hereof and
thereof will not: (a) conflict with or breach any provision of the Certificate
of Incorporation or Bylaws of Seller; (b) violate or breach in any respect any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both would constitute a default) under, any of the terms, covenants,
conditions or provisions of, or give rise to a right to terminate or accelerate
or increase the amount of payment due under, any note, bond, mortgage,
indenture, deed of trust, license, franchise, permit, lease, contract, agreement
or other instrument, commitment or obligation to which Seller or the Stockholder
is a party (collectively, "Contracts"), or by which Seller or the Stockholder or
any of its or his properties or assets, as applicable, may be bound or affected;
(c) require Seller or the Stockholder to make any filing or registration with,
or obtain any other permit, authorization, consent or approval of, any Person
(as hereinafter defined) or Governmental Entity (as hereinafter defined); (d)
result in the creation of any Lien on or affecting the Purchased Assets; (e)
violate any order, writ, injunction, decree, judgment, or ruling of any court or
governmental authority, applicable to Seller or the Stockholder or any of their
respective properties or assets; or (f) violate any statute, law, rule or
regulation applicable to Seller or any of its properties or assets. "Person"
shall mean any individual, partnership, corporation, joint venture, limited
liability company, trust, organization or any other entity. "Governmental
Entity" shall mean any foreign, provincial, United States federal, state,
county, municipal or other local jurisdiction, political entity, body,
organization, subdivision or branch, legislative or executive agency or
department or other regulatory service, authority or agency.
 
9

--------------------------------------------------------------------------------


2.5 Condition of Purchased Assets. All items of machinery, equipment, tooling
and other tangible personal property owned or leased by Seller and used in the
conduct of the Business (other than items of inventory) are listed in the
detailed fixed assets ledger of Seller attached to Section 2.5 of the Disclosure
Schedule (collectively, the "Personal Property"). Although it may not be
specifically identified in Section 2.5 of the Disclosure Schedule, the term
"Personal Property" includes all of the telephony equipment hardware and
peripherals, including, but not limited to, telephony chasis, expansion cards,
monitors, spare equipment, operator audio boxes, amplifiers, headsets, and all
computers, furniture, fixtures and machinery, in each case located in the
premises identified in the Lease. The Personal Property conforms in all respects
to all requirements of applicable laws.
 
2.6 Receivables. All accounts receivable of Seller as of the Closing Date, are
reflected on Section 2.6 of the Disclosure Schedule and represent valid
obligations arising from bona fide transactions in the ordinary course of
Seller's business consistent with past practice and established in the ordinary
course of Seller's business. To the best knowledge of Seller and Stockholder,
the accounts receivable of Seller are collectible, and there is no contest,
claim, or right of set off, under any contract with any obligor of an accounts
receivable relating to the amount or validity of such accounts receivable.
 
2.7 Taxes.
 
(a) Except as set forth in Section 2.7(a) of the Disclosure Schedule:
 
(i) Seller has (A) duly and timely filed or caused to be filed with the Internal
Revenue Service or other applicable Governmental Entity (collectively, "Taxing
Authorities") all Tax Returns (as defined below) that are required to be filed
by or on behalf of Seller and that include or relate to the Purchased Assets or
the Business, which Tax Returns are true, correct and complete, and (B) duly and
timely paid in full or caused to be paid in full, or recorded a provision for
such payment on the books and records of Seller in accordance with GAAP for the
payment of, all Taxes that are due and payable and any Taxes that could result
in a Lien on any Purchased Asset or the Business. Seller has adequate reserves
for the payment of all Taxes that are not due and payable;
 
(ii) Seller has duly and timely complied with all applicable Laws relating to
the collection or withholding of Taxes, and the reporting and remittance thereof
to the applicable Taxing Authorities;
 
10

--------------------------------------------------------------------------------


(iii) no audit, examination, investigation, reassessment or other administrative
or court proceeding (collectively, a "Tax Proceeding") is pending, proposed, or
threatened, with regard to any Tax or Tax Return referred to in clause (i)
above;
 
(iv) there is no Lien for any Tax upon any of the Purchased Assets or the
Business;
 
(v) there is no outstanding request for a ruling from any Taxing Authority,
closing agreement (within the meaning of Section 7121 of the Code or any
analogous provision of applicable Law) relating to any Tax for which Seller is
or may be liable or with respect to Seller's income, assets or business, power
of attorney relating to, or in connection with, any Tax that could result in a
Lien on any Purchased Asset or the Business;
 
(vi) none of the Purchased Assets is "tax-exempt bond financed property" or
"tax-exempt use property" within the meaning of Section 168(g) or (h),
respectively, of the Code or any similar provision of applicable Law;
 
(vii) none of the Purchased Assets is required to be treated as being owned by
any other person pursuant to the "safe harbor" leasing provisions of Section
168(f)(8) of the Internal Revenue Code of 1954 as in effect prior to the repeal
of those "safe harbor" leasing provisions or any similar provision of applicable
Law;
 
(viii) no claim has ever been made by a Taxing Authority in a jurisdiction where
Seller or the Stockholder has not paid any Tax or filed Tax Returns relating to
the Business or any Purchased Asset asserting that Seller or the Stockholder is
or may be subject to Tax in such jurisdiction.
 
(ix) Seller is, and has always been an "S-Corp" for all Tax purposes.
 
(b) Seller has provided to Buyer true, complete and correct copies of (i) all
Federal and Corporate Income Tax Returns relating to, and (ii) all audit reports
relating to, each proposed adjustment, if any, made by any Taxing Authority with
respect to any taxable period ending after December 31, 2001 and any and all
Taxes with respect to which a Lien may be imposed on any Purchased Asset or the
Business.
 
(c) As used herein, (i) "Tax Return" means any return, declaration, report,
information return or statement, and any amendment thereto, including without
limitation any consolidated, combined or unitary return or other document
(including any related or supporting information), filed or required to be filed
with any Taxing Authority in connection with the determination, assessment,
collection, payment, refund or credit of any federal, state, local or foreign
Tax or the administration of any Laws relating to any Tax or ERISA, and (ii)
"Tax" or "Taxes" means any and all taxes, charges, fees, levies, deficiencies or
other assessments of whatever kind or nature including, without limitation, all
net income, gross income, profits, gross receipts, excise, real or personal
property, sales, ad valorem, withholding, social security, retirement, excise,
employment, unemployment, minimum, estimated, severance, stamp, property,
occupation, environmental, windfall profits, use, service, net worth, payroll,
franchise, license, gains, customs, transfer, recording and other taxes, customs
duty, fees assessments or charges of any kind whatsoever, imposed by any Taxing
Authority, including any liability therefor as a transferee (including without
limitation under Section 6901 of the Code or any similar provision of applicable
Law), as a result of Treasury Regulation §1.1502-6 or any similar provision of
applicable Law, or as a result of any Tax sharing or similar agreement, together
with any interest, penalties or additions to tax relating thereto.
 
11

--------------------------------------------------------------------------------


2.7A Accuracy of Ledgers. Seller’s revenues and expenses ledgers delivered to
Buyer are true and accurate in all material respects.
 
2.7B Financial Statements. Attached to Section 2.7B of the Disclosure Schedules
are the (i) audited balance sheets of Seller as of December 31, 2002, 2003 and
2004, respectively, the audited statement of income and accumulated deficit and
audited statement of cash flows of Seller, in each case, for the 12 month period
ended December 31, 2002, 2003 and 2004, respectively, and (ii) the unaudited
balance sheet of Seller as of September 30, 2005 (the "Balance Sheet") and the
unaudited statement of profits and losses for the 9 months ended September 30,
2005 (collectively, the "Financial Statements"). The Financial Statements, (i)
except with respect to the unaudited financial statements described above, have
been prepared in accordance with U.S. generally accepted accounting principles,
(ii) are derived from, and agree with, the books and records of the Seller, and
(iii) fairly present the financial condition of Seller as of the date thereof
and the results of operations of the Seller for the periods set forth therein.
 
2.8 Real Property. Except as set forth in Section 2.8 of the Disclosure
Schedule, Seller does not own any real property and is neither a landlord,
sublandlord or licensor nor a tenant, subtenant or licensee under any lease,
sublease, license or occupancy agreement with respect to real property.
 
2.9 Intellectual Property. Section 2.9 of the Disclosure Schedule lists all
Intellectual Property that is owned by Seller or any other Person and used by
Seller in the operations of the Business, and there are no pending or, to the
best knowledge of each of Seller and the Stockholder, threatened claims by any
Person relating to Seller's use of any Intellectual Property. With respect to
such Intellectual Property, Seller has, free and clear of all Liens, such rights
of ownership or such rights of license, lease or other agreement to use the
Intellectual Property as are necessary to permit Seller to conduct its business
and, except as set forth on Section 2.9 of the Disclosure Schedule, Seller is
not obligated to pay any royalty or similar fee to any Person in connection with
Seller's use or license of any of the Intellectual Property.
 
2.10 Material Contracts. Section 2.10 of the Disclosure Schedule sets forth a
true, complete and correct list of every Contract that: (i) provides for
aggregate future payments by Seller or to Seller of more than $1,000 (excluding
purchase orders and invoices arising in the ordinary course of business); (ii)
was entered into by Seller with the Stockholder, or an officer, director or
significant employee of Seller; (iii) is a collective bargaining or similar
agreement; (iv) guarantees or indemnifies or otherwise causes Seller to be
liable or otherwise responsible for the Liabilities of another or provides for a
charitable contribution by Seller; (v) involves an agreement with any bank,
finance company or similar organization; (vi) restricts Seller or the
Stockholder or the Business from engaging in any business or activity anywhere
in the world; (vii) is an employment agreement, consulting agreement or similar
arrangement with any employee of Seller; (viii) involves an agreement or any
other Contract providing for payments from Seller to any other Person, or by any
Person to Seller, based on sales, purchases or profits, other than direct
payments for goods; or (ix) any other Contract that is material to the rights,
properties, assets, business or operations of Seller or the Business (the
foregoing, collectively, "Material Contracts"). Seller has heretofore provided
true, complete and correct copies of all Material Contracts to Buyer.
 
12

--------------------------------------------------------------------------------


There is not, and to the best knowledge of each of Seller and the Stockholder,
there has not been claimed or alleged by any Person with respect to any Material
Contract, any existing default, or event that with notice or lapse of time or
both would constitute a default or event of default, on the part of Seller or,
to the best knowledge of Seller and the Stockholder, on the part of any other
party thereto, and no consent, approval, authorization or waiver from, or notice
to, any Governmental Entity or other Person is required in order to maintain in
full force and effect any of the Material Contracts, other than such consents
and waivers that have been obtained and are unconditional and in full force and
effect and such notices that have been duly given and copies of such consents,
waivers and notices have been delivered to Buyer.
 
2.11 Customers, Suppliers and Distributors. Section 2.11 of the Disclosure
Schedule sets forth (i) a list of all of Seller's customers, (ii) the sales of
Seller for the 12 month period ended November 30, 2005, and (iii) the suppliers
and distributors of Seller during such period. There has not been any adverse
change in the business relationship of Seller with any such customer, supplier
or distributor, and Seller is not aware of any threatened loss of any such
customer, supplier or distributor.
 
Attached to Section 2.11 of the Disclosure Schedule are the two most recent
forms of Seller's standard customer agreement.
 
2.12 Litigation; Compliance with Laws; Licenses and Permits.
 
(a) Except as set forth in Section 2.12 of the Disclosure Schedule, there is no
claim, suit, action or proceeding ("Proceeding") pending, nor, to the best
knowledge of Seller or the Stockholder, is there any investigation or Proceeding
threatened, that involves or affects Seller or the Business, by or before any
Governmental Entity, court, arbitration panel or any other Person.
 
(b) Except as set forth in Section 2.12 of the Disclosure Schedule, Seller and
the Business have complied with all applicable federal, state, county, municipal
or other local criminal, civil or common laws, statutes, ordinances, orders,
codes, rules, regulations, permits, policies, guidance documents, judgments,
decrees, injunctions, or agreements of any Governmental Entity (collectively,
"Laws"), including but not limited to Laws relating to zoning, building codes,
antitrust, occupational safety and health, industrial hygiene, environmental
protection, water, ground or air pollution, consumer product safety, product
liability, hiring, wages, hours, employee benefit plans and programs, collective
bargaining and the payment of withholding and social security taxes. Since
January 1, 2001, Seller has not received any notice of any violation of any Law.
 
13

--------------------------------------------------------------------------------


(c) Except as set forth in Section 2.12 of the Disclosure Schedule, each of
Seller and the Business has every license, permit, certification, qualification
or franchise issued by any Governmental Entity (each, a "License") and every
approval, authorization, waiver, variance, exemption, consent or ratification by
or on behalf of any Person that is not a party to this Agreement (each, a
"Permit") required for it to conduct its business as presently conducted. All
such Licenses and Permits are specified on Schedule 2.12. All such Licenses and
Permits are in full force and effect and neither Seller nor the Stockholder has
received notice of any pending cancellation or suspension of any thereof nor, to
the best knowledge of Seller or the Stockholder, is any cancellation or
suspension thereof threatened. The applicability and validity of each such
License and Consent will not be adversely affected by the consummation of the
transactions contemplated by this Agreement. Each such License or Permit is set
forth in Section 2.12 of the Disclosure Schedule.
 
2.13 Product or Service Claims. No product or service liability claim or a claim
with respect to the conduct of the Business is pending, or to the best knowledge
of each of Seller and the Stockholder threatened, against Seller or against any
other party with respect to the products or services of the Business. Section
2.13 of the Disclosure Schedule lists all service and product liability claims
asserted against Seller with respect to the products or services of the Business
or Seller during the last five (5) years.
 
2.14 No Brokers. Neither Seller nor the Stockholder has employed, or otherwise
engaged, any broker or finder or incurred any liability for any brokerage or
investment banking fees, commissions, finders' fees or other similar fees in
connection with the transactions contemplated by this Agreement.
 
2.15 Assets Utilized in the Business. Except as set forth in Section 2.15 of the
Disclosure Schedule, the assets, properties and rights owned, leased or licensed
by Seller or used in connection with the Business and that are owned, leased or
licensed by Seller as of the date hereof, and all the agreements to which Seller
is a party, constitute all of the properties, assets and agreements necessary to
Seller in connection with the operation and conduct by Seller of the Business as
presently and as proposed to be conducted.
 
2.16 Related Party Transactions. Section 2.16 of the Disclosure Schedule sets
forth all services provided by the Stockholder to Seller and all other
arrangements or agreements involving the Stockholder and Seller for the last 5
years.
 
2.17 Insurance. Section 2.17 of the Disclosure Schedule contains a complete and
correct list of all policies of insurance of any kind or nature covering Seller,
including policies of life, fire, theft, casualty, product liability, workmen's
compensation, business interruption, employee fidelity and other casualty and
liability insurance, indicating the type of coverage, name of insured, the
insurer, the expiration date of each policy, the amount of coverage and whether
on an "occurrence" or "claims made" basis. All such policies are: (i) with
insurance companies that are financially sound and reputable and are in full
force and effect; (ii) sufficient for compliance with all material requirements
of law and of all applicable material agreements; and (iii) valid, outstanding
and enforceable policies. Complete and correct copies of such policies have been
furnished to Buyer. All such insurance policies or comparable coverage shall
continue in full force and effect through the Closing Date.
 
14

--------------------------------------------------------------------------------


2.18 No Misstatements or Omissions. No representation or warranty by Seller or
the Stockholder contained in this Agreement and no statement contained in any
certificate, list, Schedule, Exhibit or other instrument specified or referred
to in this Agreement, whether heretofore furnished to Buyer or hereafter
furnished to Buyer pursuant to this Agreement, contains or will contain any
untrue statement of a material fact or omits or will omit any material fact
necessary to make the statements contained therein, in light of the
circumstances under which it was made, not misleading.
 
2.19 Labor Matters and Employment Matters.
 
(a) Set forth on Section 2.19(a) of the Disclosure Schedule is a list of all
employees of Seller as of the date hereof and their respective positions, hire
dates and, stated separately, their base wage rates and the nature and amount of
any other compensation.
 
(b) Set forth on Section 2.19(b) of the Disclosure Schedule is a list of (i)
each oral or written employment agreement, contract or severance protection
agreement existing as of the date hereof, individually or collectively, with
Seller’s employees (collectively, the "Employment Agreements"), and (ii) the
name of each employee of Seller with whom Seller has entered into an agreement
or contract as of the date hereof providing for retention payments
(collectively, the "Retention Agreements"). Seller has furnished to the Buyer
all Employment Agreements and Retention Agreements.
 
(c) (i) Seller is not party to or bound by any collective bargaining agreement
or similar agreement with any labor organization, or work rules or practices
agreed to with any labor organization or employee association applicable to
Seller’s employees, (ii) none of Seller’s employees are represented by any labor
organization, and there are no organizational campaigns, demands, petitions or
proceedings pending or, to the knowledge of Seller or the Stockholder,
threatened by any labor organization or group of employees seeking recognition
or certification as collective bargaining representative of any group of
Seller’s employees, (iii) to the knowledge of Seller or the Stockholder, there
are no union claims to represent the employees of Seller, (iv) there are no
strikes, controversies, slowdowns, work stoppages, lockouts or labor disputes
pending or, to the knowledge of the Seller or the Stockholder, threatened
against or affecting Seller, and there has not been any such action during the
past five (5) years, and (v) no unfair labor practice charges, jurisdictional
disputes, or other matters within the jurisdiction of the National Labor
Relations Board has occurred, is pending or, to the knowledge of Seller or the
Stockholder, is threatened before the National Labor Relations Board or other
governmental entity.
 
15

--------------------------------------------------------------------------------


(d) Seller is, and has, at all times during at least the last three (3) years,
been in compliance with all applicable laws, regulations and ordinances
respecting immigration, employment and employment practices, and the terms and
conditions of employment, including, without limitation, employment standards,
equal employment opportunity, family and medical leave, wages, hours of work and
occupational health and safety.
 
(e) (i) There are no pending, or to the knowledge of Seller or the Stockholder,
threatened Equal Employment Opportunity Commission or analogous state or local
agency charges, complaints or other claims of employment discrimination against
Seller by any employee or independent contractor of Seller; (ii) there are no
pending, or to the knowledge of Seller or the Stockholder, threatened wage
complaints, investigations, reviews or audits with respect to any of Seller’s
employees by the Department of Labor or analogous state or local governmental
entities, and Seller has not received notice of the intent of the Department of
Labor or any other government entity to conduct any such investigation, review
or audit; (iii) there are no pending, or to the knowledge of Seller or the
Stockholder, threatened occupational safety and health complaints,
investigations or reviews with respect to any of Seller’s employees by the
Occupational Safety and Health Administration or analogous state or local
government entities, and Seller has not received notice of the intent of the
Occupational Safety and Health Administration or any other government entity to
conduct any such investigation or review; and (iv) Seller has not received
notice of the intent of any government entity responsible for the enforcement of
labor and employment laws to conduct any investigation, audit or review and, to
the knowledge of Seller or the Stockholder, no such investigation is in progress
with respect to Seller.
 
(f) Since January 1, 2004 Seller has not effected (i) a "plant closing" as
defined in the Worker Adjustment and Retraining Notification Act of 1988
("WARN") affecting any site of employment or one or more facilities or operating
units within any site of employment or facility of Seller, or (ii) a "mass
layoff" as defined in WARN affecting any site of employment or facility of
Seller; nor has Seller been affected by any transaction or engaged in layoffs or
employment terminations sufficient in number to trigger application of any
similar state or local law. None of Seller’s employees has suffered an
"employment loss" as defined in WARN since January 1, 2004. Buyer shall not
incur any liability or other obligation with respect to WARN or any state or
local plant closing or mass layoff statute in connection with or as a result of
the transactions contemplated by this Agreement. Seller shall be solely and
exclusively liable to provide such WARN or other plant closing or mass layoff
notices as may be necessary in connection with any loss of employment by any
employee of Seller through and including the Closing Date.
 
(g) The consummation of the transaction contemplated hereunder will not
accelerate the time of payment of any compensation due to any employee of Seller
or result in an excess parachute payment to any employee of Seller within the
meaning of Code Section 280G.
 
(h) Set forth on Section 2.19(h)(A) of the Disclosure Schedule is a complete
list of Seller’s current foreign national employees on whose behalf Seller has
submitted applications and petitions to the U.S. Department of Labor, U.S.
Immigration and Naturalization Service, and U.S. Department of State for
immigration employment and visa benefits; and Seller has provided the Buyer with
copies of all such applications and petitions and all government notices
regarding adjudications of such notices and petitions. Section 2.19(h)(B) of the
Disclosure Schedule identifies and describes any pending or, to the knowledge of
Seller or the Stockholder, threatened actions against Seller for violations
under the Immigration Reform and Control Act of 1986 respecting such employees
of Seller.
 
16

--------------------------------------------------------------------------------


(i) Set forth on Section 2.19(i) of the Disclosure Schedule is a complete list
of all business of Seller involving federal contracts giving rise to any
reporting or filing obligations with the Office of Federal Contract Compliance
Programs ("OFCCP"), and Seller has complied in all material respects with all
hiring and employment obligations applicable under OFCCP rules and regulations.
 
2.20 Environmental Matters. To the best knowledge of each of Seller and the
Stockholder:
 
(a) Seller is in compliance with, and the Business has been conducted in
material compliance with, all Environmental Laws (as defined below) and
Environmental Permits (as defined below);
 
(b) no Site (as defined below) is a treatment, storage or disposal facility, as
defined in and regulated under the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq., is on or ever was listed or is proposed for listing on
the National Priorities List pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., or on any
similar state list of sites requiring investigation or cleanup;
 
(c) Neither Seller nor the Stockholder has received any notice that remains
pending or outstanding with respect to its business or any Site from any
governmental entity or person alleging that Seller is not in material compliance
with any Environmental Law;
 
(d) there has been no release of a Hazardous Substance (as defined below) at,
from, in, to, on or under any Site and no Hazardous Substances are present in,
on, about or migrating to or from any Site that could give rise to an
Environmental Claim (as defined below) against Seller;
 
(e) there are no pending or outstanding corrective actions requested, required
or being conducted by any governmental entity for the investigation, remediation
or cleanup of any Site, and there have been no such corrective actions, whether
still pending or otherwise;
 
(f) the Business has obtained and holds all necessary environmental permits, and
those environmental permits will remain in full force and effect after the
consummation of the transactions contemplated hereby;
 
(g) there are no past or pending, or to the knowledge of each of Seller and the
Stockholder threatened, Environmental Claims against Seller or, with respect to
the Business, Seller or the Purchased Assets, the Stockholder, and neither
Seller nor the Stockholder is aware of any facts or circumstances which could be
expected to form the basis for any Environmental Claim against the Business;
 
17

--------------------------------------------------------------------------------


(h) neither Seller, any predecessor of Seller, nor any entity previously owned
by Seller, has transported or arranged for the treatment, storage, handling,
disposal, or transportation of any Hazardous Substance to any off-Site location
that could result in an Environmental Claim against Seller;
 
(i) there are no (i) underground storage tanks, active or abandoned, (ii)
polychlorinated biphenyl containing equipment, or (iii) asbestos containing
material at any Site; and
 
(j) there have been no environmental investigations, studies, audits, tests,
reviews or other analyses (which have been reduced to writing) conducted by, on
behalf of, or that are in the possession of Seller with respect to any Site or
any transportation, handling or disposal of any Hazardous Substance that has not
been delivered to Buyer prior to execution of this Agreement.
 
As used herein, (i) "Environment" means all air, surface water, groundwater, or
land, including land surface or subsurface, including all fish, wildlife, biota
and all other natural resources; (ii) "Environmental Claim" means any and all
administrative or judicial actions, suits, orders, claims, liens, notices,
notices of violations, investigations, complaints, requests for information,
proceedings or other communications (written or oral), whether criminal or
civil, (collectively, "Claims") pursuant to or relating to any applicable
Environmental Law by any person (including, but not limited to, any governmental
entity, person and citizens' group) based upon, alleging, asserting, or claiming
any actual or potential (x) violation of or liability under any Environmental
Law, (y) violation of any environmental permit, or (z) liability for
investigatory costs, cleanup costs, removal costs, remedial costs, response
costs, natural resource damages, property damage, personal injury, fines, or
penalties arising out of, based on, resulting from, or related to the presence,
release, or threatened release into the Environment, of any Hazardous Substances
at any location, including, but not limited to, any off-Site location to which
Hazardous Substances or materials containing Hazardous Substances were sent for
handling, storage, treatment, or disposal; (iii) "Environmental Law" means any
and all Laws relating to the protection of health and the Environment, worker
health and safety, and/or governing the handling, use, generation, treatment,
storage, transportation, disposal, manufacture, distribution, formulation,
packaging, labeling, or release of Hazardous Substances, whether now existing or
subsequently amended or enacted, and the state analogies thereto, all as amended
or superseded from time to time; and any common law doctrine, including, but not
limited to, negligence, nuisance, trespass, personal injury, or property damage
related to or arising out of the presence, Release, or exposure to a Hazardous
Substance; (iv) "Hazardous Substance" means petroleum, petroleum hydrocarbons or
petroleum products, petroleum by-products, radioactive materials, asbestos or
asbestos-containing materials, gasoline, diesel fuel, pesticides, radon, urea
formaldehyde, lead or lead-containing materials, polychlorinated biphenyls; and
any other chemicals, materials, substances or wastes in any amount or
concentration which are now included in the definition of "hazardous
substances," "hazardous materials," "hazardous wastes," "extremely hazardous
wastes," "restricted hazardous wastes," "toxic substances," "toxic pollutants,"
"pollutants," "regulated substances," "solid wastes," or "contaminants" or words
of similar import, under any Environmental Law; and (v) "Site" means any of the
real properties currently or previously owned, leased, used or operated by
Seller, any predecessors of Seller or any entities previously owned by Seller,
including all soil, subsoil, surface waters and groundwater thereat.
 
18

--------------------------------------------------------------------------------


2.21 No Material Adverse Change. Except as disclosed in Section 2.21 of the
Disclosure Schedule, since December 31, 2004, (a) no event, condition or
circumstance has occurred that could, or could be reasonably likely to, have a
material adverse effect on the Business or the Purchased Assets, or on the
condition (financial or otherwise), results of operations or prospects of Seller
or the Business; and (b) the Business has been conducted in the ordinary course
and consistent with past practice.
 
2.22 No Undisclosed Liabilities.
 
(a) Seller does not have any Liabilities other than those that are set forth in
the Balance Sheet, each of which was incurred in the ordinary course of business
and none of which, individually or in the aggregate, is material to the
business, operations, condition or prospects of the Business or the Purchased
Assets.
 
(b) The accounts payable of Seller set forth in Schedule 1.4(viii) of the
Disclosure Statement or are the result of bona fide transactions in the ordinary
course of business and are not yet due and payable as at the date hereof, in
accordance with the respective invoices relating thereto.
 
2.23 Solvency. Immediately prior to and upon consummation of the transactions
contemplated under this Agreement, Seller will be solvent, will have assets
having a fair value in excess of the amount required to pay its Liabilities as
they become due and will have access to adequate capital for the conduct of its
business and the ability to pay its debts and such Liabilities as they mature.
 
2.24 Employee Benefits. i) Disclosure of All Plans. Except as set forth in
Section 2.24 of the Disclosure Schedule, neither the Seller nor any other
company or entity, which together with the Seller has at any time constituted a
member of the Seller’s "controlled group" or "affiliated service group" (within
the meaning of Sections 4001(a)(14) and/or (b) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA") and/or Sections 414(b), (c), (m) or
(o) of the Internal Revenue Code of 1986, as amended (the "Code") (such group or
groups and each member thereof hereinafter referred to individually and
collectively as the "Group")), has at any time adopted, sponsored or maintained,
has any liability for or is a fiduciary with respect to, or has any present or
future obligation to contribute to or make payment under, or has or is making
contributions or payments under, (i) any employee benefit plan (as defined in
Section 3(3) of ERISA) regardless of whether such plan is actually covered by
ERISA (including any Employee Welfare Benefit Plan or Employee Pension Plan, as
defined in ERISA), or (ii) any other benefit plan, program, policy, practice,
contract or arrangement of any kind whatsoever (whether for the benefit of
present, former, retired or future employees, officers, directors, consultants
or independent contractors of the Seller or any member of the Group, or for the
benefit of any other person or persons) including, without limitation, with
respect to disability, relocation, child care, educational assistance, deferred
compensation, pension, retirement, profit sharing, thrift, savings, stock
ownership, stock bonus, restricted stock, health, dental, medical, life,
hospitalization, stock purchase, stock option, incentive, bonus, sabbatical
leave, vacation, severance, cafeteria, performance award, stock or stock-related
awards, fringe benefits or other contribution, benefit or payment of any kind,
whether formal or informal, oral or written, funded or unfunded and whether or
not legally binding, or (iii) any employment, consulting, service or other
contract or agreement of any kind whatsoever (collectively, "Employee Plans").
Neither the Seller nor any member of the Group has any plan or commitment,
whether legally binding or not, to establish any new Employee Plan, to modify
any Employee Plan, or to enter into any Employee Plan, nor do they have any
intention or commitment to do any of the foregoing.
 
19

--------------------------------------------------------------------------------


(b) Documentation. The Seller and all members of the Group have provided to
Buyer (i) correct and complete copies of all documents embodying or relating to
each Employee Plan including all amendments thereto and copies of all forms of
agreement and enrollment used therewith, and all trusts, group annuity
contracts, insurance policies or other funding media in connection with these
Employee Plans; (ii) the most recent annual reports (Series 5500 and all
schedules thereto), if any, required under ERISA or the Code in connection with
each Employee Plan or related trust; and (iii) the most recent Internal Revenue
Service ("IRS") determination letter, opinion letter and rulings relating to
each Employee Plan. Except as required to comply with applicable law or as
otherwise required by this Agreement, no plan amendments have been adopted, no
changes to the documents have been made, and no such amendments or changes shall
be adopted or made prior to the Closing Date and since the date such documents
were supplied to the Buyer.
 
(c) Qualified Status and Current Determination Letter. Each Employee Plan which
is intended to qualify under Section401(a) of the Code and each trust intended
to qualify under Section 501(a) of the Code has received a favorable
determination letter from the IRS with respect to each such Employee Plan as to
its qualified status under the Code, including all amendments to the Code
effected by the Tax Reform Act of 1986 and subsequent legislation enacted
through 2001, and neither the Seller nor any member of the Group knows or has
reason to know why each such Employee Plan or trust should not continue to be so
qualified.
 
(d) Employee Plan Compliance. Except as set forth in Section 2.24 of the
Disclosure Schedule, (i) each Employee Plan has been established and maintained
in all material respects in accordance with its terms and in compliance with all
applicable laws, statutes, orders, rules and regulations including, without
limitation, ERISA and the Code, and no communication has been received from a
governmental authority asserting that an Employee Plan is not in compliance with
applicable laws, statutes, orders, rules and regulations; (ii) no prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) has occurred with respect to any Employee Plan; (iii) there are no
actions, suits, claims, or governmental agency action or investigation pending
or threatened (other than routine claims for benefits) against any Employee Plan
or against the assets of any Employee Plan, and neither the Seller nor any
member of the Group have any reason to expect such an action, suit, claim, or
governmental agency action or investigation to arise; (iv) each Employee Plan
can be amended, terminated or otherwise discontinued before or after the Closing
Date in accordance with its terms, without liability to the Seller, any member
of the Group or the Buyer (other than ordinary administration expenses or
Liabilities typically incurred in a termination event); (v) there are no audits,
inquiries or proceedings pending or threatened by the IRS or Department of Labor
("DOL") with respect to any Employee Plan; (vi)neither the Seller nor any member
of the Group is subject to any penalty or tax with respect to any Employee Plan
under Section 402(i) of ERISA or Sections 4975 through 4980 of the Code; and
(vii) neither the Seller nor any member of the Group has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
 
20

--------------------------------------------------------------------------------


(e) No Pension Plans. The Seller and all members of the Group have not ever
maintained, established, sponsored, participated in or contributed to any
employee pension benefit plan (as defined Section 3(2) of ERISA) which was, or
is, subject to Part 3 of Subtitle B of Title I of ERISA, Title IV of ERISA or
Section 412 of the Code, and neither the Seller nor any member of the Group has
incurred, or expects to incur, any liability under Title IV of ERISA.
 
(f) No Multiemployer Plans. At no time has the Seller or any member of the Group
sponsored, maintained, contributed to, had any obligation to contribute to, or
incurred, or expects to incur, any liability regarding any multiemployer plan
(as defined in Section 3(37) or Section 4001(a)(2) of ERISA).
 
(g) No Retiree Benefits. Neither the Seller nor any member of the Group
maintains, sponsors, contributes to, or has any obligation to any retired or
former employee of the Seller with respect to the provision of any disability
(long or short term), hospitalization, medical, dental or life insurance
benefits, whether insured or self-insured, or coverage under any employee
welfare benefit plan (within the meaning of Section 3(1) of ERISA) or any
similar benefit plan maintained by the Seller or any member of the Group, other
than as required under Section 4980B of the Code or Part 6 of Title I of ERISA
or any similar state law. Neither Seller nor any member of the Group have
represented, promised or contracted (whether in oral or written form) to an
employee (either individually or to employees as a group) that such employee(s)
would be provided with life insurance, medical or other employee benefits upon
their retirement or termination of employment, except to the extent required by
statute.
 
(h) Compliance with COBRA. The Seller and all member of the Group have complied
with all notice and continuation of health care coverage requirements under
Section 4980B of the Code and Part 6 of Title I of ERISA or any applicable state
law.
 
(i) No Foreign Plans. Neither the Seller nor any member of the Group maintains,
sponsors, has any obligation or liability to or provides or otherwise makes
available retirement or deferred benefits of any kind whatsoever under any
benefit plan or Employee Plan established or maintained outside of the United
States.
 
21

--------------------------------------------------------------------------------


(j) Effect of Transaction. The execution of this Agreement and the consummation
of the transactions contemplated hereby and thereby will not (either alone or
upon the occurrence of any additional or subsequent events) constitute an event
under any Employee Plan, trust or loan that will or may result in any payment
(whether of severance pay or otherwise), acceleration, forgiveness of
indebtedness, vesting, distribution, increase in benefits or obligation to fund
benefits with respect to any Employee Benefit Plan. No payment or benefit which
will or may be made by the Seller, any member of the Group or the Buyer as a
result of the execution of this Agreement and consummation of the transactions
contemplated hereby will be characterized as a parachute payment (within the
meaning of Section 280G of the Code).
 
2.25 Investment Representations. (a) Stockholder is an "Accredited Investor", as
that term is defined under Section 501(a) of Regulation D under the Securities
Act of 1933, as amended (the "Act"). Stockholder is not a broker or dealer
registered with the Securities and Exchange Commission under the Securities
Exchange Act of 1934, or an entity engaged in a business that would require it
to be so registered.
 
(b) Prior to the date hereof and the Closing Date, Stockholder has had full
opportunity to ask questions of and receive answers from AMAC and its officers
and authorized representatives regarding the terms and conditions of the Shares.
Stockholder confirms that it does not desire to receive any further information.
Stockholder has sufficient knowledge and experience in financial and business
matters so as to be able to evaluate the merits and risks of acquiring the
Shares.
 
(c) Stockholder acknowledges that the Shares have not been registered under the
Act or the securities laws of any state, are exempt from such registration and
are being issued in reliance on Section 4(2) of the Act, specifically Rule 506
promulgated under Regulation D, and in reliance on Stockholder's representations
and warranties contained herein. Stockholder has not received any general
solicitation or general advertising regarding the acquisition of the Shares.
Stockholder acknowledges that the Shares cannot be resold unless they are
registered under the Act or exemption from registration is available.
 
(d) Stockholder represents and warrants that the Shares are being acquired by
Stockholder for his own account, for investment purposes and not with a view to
distribution or resale, nor with the intention of sale, transfer or other
disposition, in whole or any part for any particular price, or at any particular
time, or upon the happening of any particular event or circumstance. Stockholder
agrees to hold the Shares indefinitely unless they are subsequently registered
under the Act, or an exemption from such registration is available, and
acknowledges that AMAC will require an opinion of counsel, as a condition of any
sale or transfer, that registration is not required under the Act or applicable
state securities laws. Certificates to be issued will bear a legend indicating
that the Shares have not been registered under the Act and are subject to
restrictions on transferability.
 
Section 3. Representations and Warranties of Buyer. Buyer represents and
warrants to Seller and the Stockholder that each of the following statements is
true and correct as of the date hereof:
 
3.1 Organization. Buyer is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, with full
power and authority to conduct its business and to own and operate its assets
and properties as presently conducted and operated.
 
22

--------------------------------------------------------------------------------


3.2 Authorization; Validity of Agreement. Buyer has the right, power and
authority to execute and deliver this Agreement and each of the other Purchase
Documents to which it is a party (the "Buyer Purchase Documents") and to
consummate the transactions contemplated hereby and thereby and to make the
representations set forth herein and therein. The execution and delivery of the
Buyer Purchase Documents and the consummation of the transactions contemplated
hereby and thereby have been duly and validly authorized by Buyer and no other
proceedings on the part of Buyer are necessary to authorize the Buyer Purchase
Documents or the consummation of the transactions contemplated hereby and
thereby. Each of the Buyer Purchase Documents have been duly and validly
executed by Buyer and constitute the valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its terms, except as such
enforceability may be subject to or limited by applicable bankruptcy,
insolvency, reorganization, or other similar laws, now or hereafter in effect,
affecting the enforcement of creditors' rights generally.
 
3.3 Consents and Approvals; No Violation. The execution, performance and
delivery by Buyer of the Buyer Purchase Documents and the consummation by Buyer
of the transactions contemplated hereby and thereby, and compliance by Buyer
with the provisions hereto and thereto do not and will not: (a) conflict with or
breach any provision of the Certificate of Incorporation of Buyer; (b) violate
or breach in any respect any provision of, or constitute a default (or an event
which, with notice or lapse of time or both would constitute a default) under,
any of the terms, covenants, conditions or provisions of, or give rise to a
right to terminate or accelerate or increase the amount of payment due under,
any note, bond, mortgage, indenture, deed of trust, license, franchise, permit,
lease, contract, agreement or other instrument, commitment or obligation to
which Buyer is a party, or by which Buyer or any of its properties or assets may
be bound; (c) require Buyer to make any filing or registration with, or obtain
any other permit, authorization, consent or approval of, any governmental or
regulatory authority; (d) violate any order, writ, injunction, decree, judgment,
or ruling of any court or governmental authority applicable to Buyer or any of
its assets; or (e) violate any statute, law, rule or regulation applicable to
Buyer.
 
Section 4. Covenants of the Parties.
 
4.1 Employee Matters.
 
(a) Nothing in this Agreement shall confer upon any employee of Seller the right
to employment with Buyer after the Closing Date. Buyer shall offer employment to
all of Seller’s current employees as listed on Schedule 2.19(a) hereto (all such
employees accepting such offer are hereinafter referred to as the "Transferred
Employees"), on terms to be established by Buyer in its sole discretion. Buyer
shall have no Liabilities with respect to Seller’s employees or independent
contractors for periods prior to any such person becoming employees of, or
independent contractors to, Buyer, including, but not limited to, Liabilities
for wages, bonuses, vacation pay and employee benefits of any kind, and Seller
shall be solely liable for the payment of any such Liabilities.
 
23

--------------------------------------------------------------------------------


(b) Except to the extent specifically set forth in Section 4.1 of the Disclosure
Schedule hereto, Buyer is not assuming and Seller shall remain liable for all
Liabilities arising out of or in any way related to (i) all amounts required to
be paid pursuant to any Employment Agreements, Retention Agreements and any
other similar agreements between Seller and any of Seller’s employees, subject
to and in accordance with the terms and conditions set forth in such agreements;
(ii) any and all severance or termination costs that arise with respect to
employees of Seller terminated from employment with Seller on or before the
Closing Date (or whose notice of termination was delivered prior to such date);
(iii) any claims by any employee of Seller relating to a termination or deemed
termination on or prior to the Closing Date as a result of the transactions
contemplated by this Agreement; (iv) any claims by any of Seller’s employees who
refuse Buyer’s offer of employment; (v) any workers’ compensation claims by any
Transferred Employee for injuries or illnesses incurred, sustained or resulting
from work-related exposures or conditions prior to such Transferred Employee’s
employment date with Buyer, if any (regardless of whether the claim related
thereto is filed before or after the Closing Date); (vi) claims for any benefits
accruing, or with respect to occurrences commencing, on or before the Closing
Date under any of Seller’s benefit plans, including, but not limited to, (A)
hospital benefits or any confinements that commenced on or before the Closing
Date, including any covered charges of health care professionals relating to
such confinements, (B) short-term and long-term disability benefits, if any, for
disabilities that commenced on or before the Closing Date for the period that
each of such affected individuals remain disabled, (C) life and survivor income
benefits, if any, for deaths that occur on or prior to the Closing Date, (D) all
benefits that are being, or may be, paid to, or with respect to, any of such
employees who are on long-term or short-term disability or medical, family,
personal or other leaves of absence as of the Closing Date, or who go on
short-term, long-term, medical, family, personal or other leaves of absence
after the Closing Date as a result of any injury, illness or other factor
occurring on or prior to the Closing Date pursuant to the terms of such Seller
benefit plans as in effect immediately prior to the Closing Date (including any
subsequent benefit increases); (E) benefits under any "spending account" or
similar arrangement under any "cafeteria plan" (as defined in Section 125 of the
Internal Revenue Code of 1986, as amended) with respect to salary reduction
elections made prior to the Closing Date, (F) benefits under all other benefit
plans of Seller which accrue on or before the Closing Date; (vii) any
independent contractor agreement or relationship to or involving Seller entered
into prior to the Closing Date; (viii) other acts or omissions occurring or
otherwise attributable to the period on or before the Closing Date with respect
to the employment of, termination of employment of, provision of benefits to,
and/or compensation of any of Seller’s employees, including, but not limited to,
any personal injury, discrimination, wage/hour, family and medical leave, mass
layoff, plant closing, harassment, wrongful discharge, or other wrongful
employment practice, unfair labor practice, claims for benefits (including
claims arising under ERISA or workers’ compensation laws), or other violation
of, or obligations under, any labor, employment or benefits law; and (ix) all
wages and salaries of Seller’s employees for work performed or services rendered
by such employees on or prior to the Closing Date. The parties hereto
acknowledge and agree that, except with respect to those benefit plans listed on
Section 4.1 of the Disclosure Schedule (the “Assumed Plans”), as of the Closing
Date, the Transferred Employees will cease accruing benefits under and shall
cease participation in all of Seller’s benefit plans. Buyer shall not have any
liability or obligations of any nature, whether known or unknown, absolute,
accrued, contingent or otherwise, and whether due or to become due, arising out
of relating to Seller being, or being deemed to be, a joint employer or part of
a single employer group.
 
24

--------------------------------------------------------------------------------


(c) The Buyer shall not adopt, assume or otherwise become responsible for,
either primarily or as a successor employer, any assets or Liabilities of any
Employee Plans, employee benefit plans, arrangements, commitments or policies
currently provided by the Seller or by any member of the Group and Seller shall
remain solely liable for, and shall indemnify Buyer from, any Liability related
to Employee Plans or other employee benefit plans, arrangements, commitments or
policies, except that Buyer shall assume all obligations under the Assumed Plans
for periods beginning after the Closing Date; and if and to the extent that the
Buyer is deemed by law or otherwise to be liable as a successor employer for
such purposes, the Seller and the Stockholder shall jointly and severally
indemnify the Buyer for the full and complete costs, fees and other Liabilities
which result. Seller shall honor and be solely responsible for all Liabilities
under Seller’s benefit plans.
 
(d) Seller shall not take any action, including, but not limited to, offering
employment with Seller, to induce Transferred Employees not to accept employment
with Buyer.
 
(e) To the extent permitted by law, as soon as reasonably practicable after the
date hereof, Seller will provide to Buyer the necessary employee data, including
personnel and benefits information, maintained with respect to the Transferred
Employees by Seller or by its independent contractors, such as insurance
companies and actuaries, in order to facilitate benefit and payroll transition
for the Transferred Employees. After the date hereof, Seller shall cooperate and
provide Buyer with reasonable assistance in connection with the establishment of
any applicable employee benefit plans and programs and shall cooperate with the
Buyer in assisting the Transferred Employees in rolling over amounts
attributable to their participation in Seller’s defined contribution plan(s)
into any comparable defined contribution retirement plan that may be established
by the Buyer.
 
(f) Notwithstanding anything to the contrary contained in Section 6 hereof,
Seller and Stockholder shall pay and shall assume, indemnify, defend, and hold
harmless Buyer from and against and in respect of any and all losses, damages,
claims for benefits, Liabilities, taxes, and sanctions that arise under the
Section 4980B of the Code, or Part 6 of Title I of ERISA or any similar state
law (individually and collectively "COBRA"), interest and penalties, costs, and
expenses (including, without limitation, disbursements and reasonable legal fees
incurred in connection with any action, suit, proceeding, claim, appeal, demand,
assessment, or judgment) imposed upon, incurred by, or assessed against Buyer
and any of its employees arising by reason of or relating to any failure of
Seller to comply with the continuation health care coverage provisions of COBRA
which failure occurred with respect to any current or prior employee of Seller
or any qualified beneficiary of such employee (as defined in COBRA) prior to the
Closing Date or as otherwise required as a result of Seller’s dissolution and/or
termination of its group health plan or plans or any other transactions or
matters contemplated by this Agreement. In particular, if and to the extent that
the Buyer is deemed by law or otherwise to be liable as a successor employer for
such COBRA purposes, the Seller and the Stockholder shall jointly and severally
indemnify the Buyer for the full and complete costs, fees and other Liabilities
which result.
 
25

--------------------------------------------------------------------------------


(g) In respect of grievances or Labor Claims of Transferred Employees to the
extent relating to their employment by Seller including, without limitation, any
such grievances or Labor Claims filed before state or local authorities for
which payment has not been made prior to the Closing Date, Seller shall retain
responsibility and liability for all amounts due with respect thereto including,
without limitation, the payment of any amounts in the nature of back pay or
employee compensation, and any state or federal taxes in connection with such
back pay or employee compensation. Handling of such grievances and Labor Claims
shall be at Seller’s cost and expense. Buyer shall have sole responsibility and
liability for any Labor Claims of Transferred Employees that relate to their
employment with Buyer.
 
(h) Nothing in this Section 4.1 shall limit the at will nature of the employment
of the Transferred Employees or the right of Buyer to alter or terminate any
employee benefit plan, program or arrangement.
 
(i) The Seller and all members of the Group shall each terminate, effective as
of the day immediately preceding the Closing Date, any and all Employee Plans,
except for the Assumed Plans. Buyer shall receive from Seller evidence that all
tax qualified Employee Plans (other than those which are Assumed Plans) have
been terminated by the Seller and all members of the Group pursuant to
resolutions of each such entity’s Board of Directors (the form and substance of
such resolutions being subject to the review and approval of Buyer), effective
as of the day immediately preceding the Closing Date. The Seller and each member
of the Group shall submit, or have submitted on its behalf, to the Internal
Revenue Service an application for determination of the tax-qualified status
upon its termination of each Employee Plan which is intended to qualify under
Section 401(a) of the Code and each trust intended to qualify under Section
501(a) of the Code. Each such application shall be (i) submitted as soon as
administratively possible following the Closing Date, and (ii) paid for
(including all related legal, administrative and other costs and expenses)
solely by the Seller. The Seller shall periodically notify Buyer of the status
of each such submission and shall provide Buyer with a copy of each
determination letter, if and when received. The Seller and all members of the
Group shall operate and maintain the Employee Plans in all respects in
accordance with its terms and in compliance with all applicable laws, statutes,
orders, rules and regulations including, without limitation, ERISA and the Code,
until all amounts are distributed from such Employee Plan.
 
4.2 Non-disclosure of Confidential Information. Neither Seller, Stockholder, nor
any affiliate thereof, shall divulge, communicate, or use to the detriment of
the Buyer or for the benefit of any other Person, or misuse in any way, any
confidential information pertaining to the Business or the Purchased Assets. For
purposes hereof, "confidential information" means information, including but not
limited to, technical or non technical data, a formula, pattern, compilation,
program, device, method, technique, drawing, process, marketing methods or data,
financial data, or list of actual or potential customers or suppliers, that: (i)
is sufficiently secret to derive economic value, actual or potential, from not
being generally known to other persons who can obtain economic value from its
disclosure or use; and (ii) is the subject of efforts that are reasonable under
the circumstance to maintain its secrecy or confidentiality.
 
26

--------------------------------------------------------------------------------


4.3 Non-solicitation of Employees. Until the fifth anniversary of the Closing
Date (the "Non-Solicitation Period"), neither Seller, Stockholder nor any
affiliate thereof, shall, directly or indirectly, for itself or for any other
person, firm, corporation, partnership, association or other entity, (i) attempt
to employ or enter into any contractual arrangement with any employee or former
employee of Seller, unless such employee or former employee has not been
employed by Buyer for a period in excess of one year, or (ii) solicit business
from any person or entity that was a customer of Seller at any time prior to the
Closing Date or was a customer of Buyer at any time after the Closing Date;
provided, however, that if the Buyer terminates Stockholder's employment under
the Management Employment Agreement without Cause (as defined therein), then the
Non-Solicitation Period shall end eighteen (18) months following the date of
such termination.
 
4.4 Non-Competition. Until the fifth anniversary of the Closing Date (the
"Non-Compete Period"), neither Seller, Stockholder nor any affiliate thereof,
shall directly or indirectly, engage in, have any interest in or engage in any
transaction with, any sole proprietorship, partnership, corporation or business
or any other person or entity (whether as an employee, officer, director,
partner agent, security holder, creditor, consultant or otherwise) that directly
or indirectly engages in the business of providing telephone answering services,
message services, faxing services, paging services, or other ancillary office
services or any aspect thereof in the states of Connecticut, Massachusetts, New
Jersey, Pennsylvania or New York; provided, however, that nothing contained
herein shall be deemed to prevent or restrict Seller, Stockholder or their
affiliates, from owning up to 1% of the shares of any class of capital stock of
any corporation whose shares are listed on a national securities exchange or are
regularly traded in the over-the-counter market so long as neither Seller or its
affiliates actively participate or engage in the conduct of the business of any
such other corporation; provided, however, that if the Buyer terminates
Stockholder's employment under the Management Employment Agreement without Cause
(as defined therein), then the Non-Compete Period shall end twelve (12) months
following the date of such termination, and the restrictions set forth in this
Section 4.4 shall apply to any territory (in addition to those listed above) in
which the Buyer or any of its affiliates begins conducting a telephone answering
services business during the period that Stockholder was employed by the Buyer.
 
Seller and Stockholder acknowledge that the provisions of Sections 4.3 and 4.4,
and the period of time, geographic area and scope and type of restrictions on
its activities set forth in Section 4.3 and 4.4, are reasonable and necessary
for the protection of Buyer and are an essential inducement to Buyer's entering
into the transaction documents to which it is a party and consummating the
transactions contemplated thereby. If, at the time of enforcement of Sections
4.3 or 4.4, a court shall hold that the period of time, geographic area or scope
or type of restrictions set forth in Sections 4.3 or 4.4 are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period of
time, geographic area or scope or type of restrictions deemed reasonable under
such circumstances by such court shall be substituted for the stated period of
time, geographic area or scope or type of restrictions set forth in Sections 4.3
and 4.4.
 
4.5 Public Statements. From and after the date hereof neither Buyer, on the one
hand, or Seller or Stockholder, on the other hand, shall, or permit any
affiliate thereof to, either make, issue or release any press release or any
oral or written public announcement or statement concerning or with respect to,
or acknowledgment of the existence of, or reveal the terms, conditions and
status of the transactions contemplated hereby, without the prior written
consent of the other party or parties hereto, as the case may be (which consent
shall not be unreasonably withheld or delayed), unless such announcement is
required by law or a governmental authority, in which case the other parties
shall be given notice of such requirement prior to such announcement and the
parties shall consult with each other as to the scope and substance of such
disclosure. Notwithstanding the foregoing, Seller and Stockholder understand and
agree that Buyer's parent company will file a Form 8-K with the U.S. Securities
and Exchange Commission in connection with the transactions contemplated hereby.
 
27

--------------------------------------------------------------------------------


4.6 Use of Name. As of the Closing Date, Seller shall cease using the names
"Answer Connecticut", "ACT Teleservices", “Crossroads Answering Service”,
“Liberty Telecommunications”, “Back Acres Answering Service” and “Answer 1” or
words similar thereto; Seller shall (i) file an amendment to its certificate of
incorporation within two business days of the Closing Date, changing its name to
Militia Hill Incorporated, and (ii) terminate any and all of its "ACT
Teleservices" assumed name filings.
 
4.7 Purchase Price Allocation. For tax reporting purposes, the Purchase Price
shall be allocated among the Purchased Assets and the goodwill of the Business
in accordance with the mutual agreement of the parties, such allocation to be
set forth in writing prior to the Closing Date. For tax reporting purposes,
Buyer and Seller agree to report the transactions contemplated under this
Agreement in a manner consistent with the terms of this Agreement (including,
without limitation, the agreed upon purchase price allocation) and neither will
take any position inconsistent herewith in any tax related (i) return, (ii)
refund claim, or (iii) litigation.
 
4.8 Other Actions. Each of the parties hereto hereby agree that from and after
the date hereof they shall use all reasonable efforts to: (i) take, or cause to
be taken, all actions, (ii) do, or cause to be done, all things, and (iii)
execute and deliver all such documents, instruments and other papers, as in each
case may be necessary, proper or advisable under applicable laws, or reasonably
required in order to carry out the terms and provisions of this Agreement and to
consummate and make effective the transactions contemplated hereby, and to vest
in Buyer title to the Purchased Assets, free and clear of all Liens. In
addition, Seller and Stockholder will cooperate with Buyer and use their best
efforts to cause the conditions to Buyer's obligation to close the transaction
contemplated hereunder to be satisfied (including, without limitation, the
execution and delivery of all agreements contemplated hereunder to be executed
and delivered) on or prior to the Closing Date.
 
4.9 Payment of Payables. Following the Closing Date, Seller will promptly pay
any outstanding Payables, but in no event later than 15 days from the Closing
Date.
 
4.10 Financial Statements. As soon as reasonably practicable, but no later than
45 days from the Closing Date, Seller and Stockholder shall provide to Buyer
with an audited balance sheet of Seller as of September 30, 2005, an audited
statement of income and accumulated deficit and audited statement of cash flows
of Seller, in each case, for the 9 month period ended September 30, 2005 and
footnotes thereto (the "September 30, 2005 Audited Financial Statements"), all
prepared in accordance with U.S. generally accepted accounting principles.
Seller and Stockholder shall cooperate fully with the Company's designated
registered independent accounting firm in connection with the review of the
September 30, 2005 Financial Statements, and shall cooperate fully with the
Company in connection with the preparation of other financial information
required by the Company in connection with any of the Company's filings with the
United States Securities and Exchange Commission.
 
28

--------------------------------------------------------------------------------


4.11 Discharge of Liabilities. Other than the Assumed Liabilities, Seller shall,
and Stockholder shall cause Seller to, perform and discharge all Liabilities
relating to the Business or the Purchased Assets, as required under the terms
and conditions with respect to such Liabilities.
 
Section 5. Survival of Representations and Warranties.
 
5.1 Survival of Representations and Warranties of Seller and Stockholder.
Notwithstanding any right of Buyer fully to investigate the affairs of Seller
and notwithstanding any knowledge of facts determined or determinable by Buyer
pursuant to such investigation or right of investigation, Buyer has the right to
rely fully upon the representations and warranties of Seller and Stockholder
contained in this Agreement or in any other Purchase Document. All such
representations and warranties shall survive the execution and delivery of this
Agreement until the third anniversary hereof. Covenants shall be binding and
shall survive in accordance with their respective terms.
 
5.2 Survival of Representations and Warranties of Buyer. Notwithstanding any
right of Seller and Stockholder fully to investigate the affairs of Buyer and
notwithstanding any knowledge of facts determined or determinable by Seller or
Stockholder pursuant to such investigation or right of investigation, Seller and
Stockholder have the right to rely fully upon the representations and warranties
of Buyer contained in this Agreement or in any other Purchase Document. All such
representations and warranties shall survive the execution and delivery of this
Agreement until the third anniversary of the Closing Date. Covenants shall be
binding and shall survive in accordance with their respective terms.
 
Section 6. Indemnification.
 
6.1 Indemnification by Seller and Stockholder. Seller and the Stockholder shall,
jointly and severally, indemnify and defend Buyer and each of its officers,
directors, employees, shareholders, agents, advisors or representatives (each, a
"Buyer Indemnitee") against, and hold each Buyer Indemnitee harmless from, any
loss, liability, obligation, deficiency, damage or expense including, without
limitation, interest, penalties, reasonable attorneys' and consultants' fees and
disbursements (collectively, "Damages"), that any Buyer Indemnitee may suffer or
incur based upon, arising out of, relating to or in connection with any of the
following (whether or not in connection with any third party claim):
 
(a) any breach of any representation or warranty made by Seller or the
Stockholder contained in this Agreement or in any other Purchase Document or in
respect of any third party claim made based upon facts alleged which, if true,
would constitute any such breach;
 
29

--------------------------------------------------------------------------------


(b) Seller's or the Stockholder’s failure to perform or to comply with any
covenant or condition required to be performed or complied with by Seller or the
Stockholder contained in this Agreement or in any other Purchase Document;
 
(c) the ownership or operation of the Business or the Purchased Assets prior to
the Closing Date; or
 
(d) the ownership or operation of the Excluded Assets.
 
6.2 Indemnification by Buyer. Buyer shall indemnify and defend Seller and each
of Seller's officers, managers, employees, members, agents, advisors or
representatives (each, a "Seller Indemnitee") against, and hold each Seller
Indemnitee harmless from, any Damages that such Seller Indemnitee may suffer or
incur arising from, related to or in connection with any of the following:
 
(a) any breach of any representation or warranty made by Buyer contained in this
Agreement or in any other Purchase Document or in respect of any third party
claim made based upon facts alleged which, if true, would constitute any such
breach;
 
(b) Buyer's failure to perform or to comply with any covenant or condition
required to be performed or complied with by Buyer contained in this Agreement
or in any other Purchase Document; or
 
(c) the ownership or operation of the Business or the Purchased assets, to
extent relating to activities of the Buyer after the Closing Date.
 
6.3 Indemnification Procedures.
 
(a) Promptly after notice to an indemnified party of any claim or the
commencement of any action or proceeding, including any actions or proceedings
by a third party (hereafter referred to as "Proceeding" or "Proceedings"),
involving any Damage referred to in sections 6.1 and 6.2, such indemnified party
shall, if a claim for indemnification in respect thereof is to be made against
an indemnifying party pursuant to this Section 6, give written notice to the
indemnifying party, setting forth in reasonable detail the nature thereof and
the basis upon which such party seeks indemnification hereunder; provided,
however, that the failure of any indemnified party to give such notice shall not
relieve the indemnifying party of its obligations hereunder, except to the
extent that the indemnifying party is actually prejudiced by the failure to give
such notice.
 
(b) In the case of any Proceeding by a third party against an indemnified party,
the indemnifying party shall, upon notice as provided above, assume the defense
thereof, with counsel reasonably satisfactory to the indemnified party, and,
after notice from the indemnifying party to the indemnified party of its
assumption of the defense thereof, the indemnifying party shall not be liable to
such indemnified party for any legal or other expenses subsequently incurred by
the indemnified party in connection with the defense thereof (but the
indemnified party shall have the right, but not the obligation, to participate
at its own cost and expense in such defense by counsel of its own choice) or for
any amounts paid or foregone by the indemnified party as a result of any
settlement or compromise thereof that is effected by the indemnified party
(without the written consent of the indemnifying party).
 
30

--------------------------------------------------------------------------------


(c) Anything in this Section 6 notwithstanding, if both the indemnifying party
and the indemnified party are named as parties or subject to such Proceeding and
the indemnified party determines with advice of counsel that there may be one or
more legal defenses available to it that are different from or additional to
those available to the indemnifying party or that a material conflict of
interest between such parties may exist in respect of such Proceeding, then upon
written notice by the indemnified party of such determination, the indemnifying
party shall not assume the defense on behalf of the indemnified party, and after
notice to such effect is duly given hereunder to the indemnifying party, the
indemnifying party shall be relieved of its obligation to assume the defense on
behalf of the indemnified party, but shall be required to pay any legal or other
expenses including, without limitation, reasonable attorneys' fees and
disbursements, incurred by the indemnified party in such defense. In all events,
the indemnifying party will pay all amounts specified under Sections 6.1 or 6.2,
as the case may be.
 
(d) If the indemnifying party assumes the defense of any such Proceeding, the
indemnified party shall cooperate fully with the indemnifying party and shall
appear and give testimony, produce documents and other tangible evidence, allow
the indemnifying party access to the books and records of the indemnified party
and otherwise assist the indemnifying party in conducting such defense. No
indemnifying party shall, without the consent of the indemnified party, consent
to entry of any judgment or enter into any settlement or compromise which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
of such claim or Proceeding. Provided that proper notice is duly given, if the
indemnifying party shall fail promptly and diligently to assume the defense
thereof, then the indemnified party may respond to, contest and defend against
such Proceeding and may make in good faith any compromise or settlement with
respect thereto, and recover from the indemnifying party the entire cost and
expense thereof including, without limitation, reasonable attorneys' fees and
disbursements and all amounts paid or foregone as a result of such Proceeding,
or the settlement or compromise thereof. The indemnification required hereunder
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills or invoices are received or
loss, liability, obligation, damage or expense is actually suffered or incurred.
 
6.4   Right to Set-Off. Buyer shall have the right, but not the obligation, to
set-off (i) the amount of any and all Damages for which Seller or
Stockholder may become liable to Buyer under any provisions of this Agreement,
against any sums otherwise payable to Seller or Stockholder hereunder, or under
any other document or instrument executed and delivered pursuant to this
Agreement or contemplated hereby including, without limitation, any amounts
payable to Seller or Stockholder pursuant to Section 1.3(d), Section 1.6,
Section 1.7 or the Management Employment Agreement.  Buyer will not exercise any
right to set-off until it has given Seller and Stockholder not less than five
(5) days notice within which period Seller and Stockholder shall have the right
to pay the amount of the Damages proposed by Buyer in cash. The remedies
provided herein shall be cumulative and shall not preclude assertion by any
party hereto of any other rights or the seeking of any other remedies against
any other party hereto. No assertion of the right of set-off shall impair
Buyer’s title in the Purchased Assets or any other of Buyer’s rights under this
Agreement.
 
31

--------------------------------------------------------------------------------


Section 7. Miscellaneous.
 
7.1 Transaction Fees and Expenses. Each party hereto shall bear such costs, fees
and expenses as may be incurred by it in connection with this Agreement and the
transactions contemplated hereby, including each party’s respective attorney's
costs and fees.
 
7.2 Notices. Any notice, demand, request or other communication which is
required, called for or contemplated to be given or made hereunder to or upon
any party hereto shall be deemed to have been duly given or made for all
purposes: if (a) in writing and sent by (i) messenger or a recognized national
overnight courier service for next day delivery with receipt therefor, or (ii)
certified or registered mail, postage paid, return receipt requested, or (b)
sent by facsimile transmission with a written copy thereof sent on the same day
by postage paid first-class mail or (c) by personal delivery to such party at
the following address:
 
To Buyer:
 
c/o American Medical Alert Corp.
3265 Lawson Boulevard
Oceanside, New York 111572
Attention: Mr. Jack Rhian
Facsimile No.: (516) 536-5276
 
with a copy to:
 
Moses & Singer LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attention: James Alterbaum
Facsimile No.: (212) 554-7700
 
To Seller or Stockholder at:
 
100 Fiddlehead Farms
Canton, CT 06019
Attention: Thomas M. Gelbach
Facsimile No.: [__________________________]
 
32

--------------------------------------------------------------------------------


with respect to each of Seller and the Stockholder, with a copy to:
 
Duncan J. Forsyth
Halloran & Sage LLP
225 Asylum Street
Hartford, Connecticut 06103
Facsimile No.: (860) 548-0006
 
 
or such other address as either party hereto may at any time, or from time to
time, direct by notice given to the other party in accordance with this section.
The date of giving or making of any such notice or demand shall be, in the case
of clause (a)(i), the date of the receipt, in the case of clause (a)(ii), five
business days after such notice or demand is sent, and, in the case of clause
(b), the business day next following the date such notice or demand is sent, and
in the case of clause (c), upon delivery. A copy of any notice to the
Stockholder shall be sent concurrently to Seller and a copy of any notice to
Seller shall be sent concurrently to the Stockholder.
 
7.3 Amendment. Except as otherwise provided herein, no amendment of this
Agreement shall be valid or effective unless in writing and signed by or on
behalf of all parties hereto.
 
7.4 Waiver. No course of dealing of any party hereto, no omission, failure or
delay on the part of any party hereto in asserting or exercising any right
hereunder, and no partial or single exercise of any right hereunder by any party
hereto shall constitute or operate as a waiver of any such right or any other
right hereunder. No waiver of any provision hereof shall be effective unless in
writing and signed by or on behalf of the party to be charged therewith. No
waiver of any provision hereof shall be deemed or construed as a continuing
waiver, as a waiver in respect of any other or subsequent breach or default of
such provision, or as a waiver of any other provision hereof unless expressly so
stated in writing and signed by or on behalf of the party to be charged
therewith. Buyer's receipt of information contained herein shall not be deemed
to waive any of Buyer's rights under the indemnification provisions of Section
6.
 
7.5 Governing Law. This Agreement shall be governed by, and interpreted and
enforced in accordance with, the internal laws of the State of Connecticut,
other than those which would defer to the substantive laws of another
jurisdiction.
 
7.6 Jurisdiction. Each of the parties hereto hereby irrevocably consents and
submits to the exclusive jurisdiction of the Federal Court - District of
Connecticut and the State Court - Judicial District of Hartford in connection
with any claim or dispute arising out of or relating to this Agreement or the
transactions contemplated hereby, waives any objection to venue in such courts
and agrees that service of any summons, complaint, notice or other process
relating to such claim or dispute may be effected in the manner provided by
Section 7.2.
 
7.7 Remedies. In the event of any actual or prospective breach or default by any
party hereto, the other parties shall be entitled to equitable relief, including
remedies in the nature of rescission, injunction and specific performance. All
remedies hereunder are cumulative and not exclusive. Nothing contained herein
and no election of any particular remedy shall be deemed to prohibit or limit
any party from pursuing, or be deemed a waiver of the right to pursue, any other
remedy or relief available now or hereafter existing at law or in equity
(whether by statute or otherwise) for such actual or prospective breach or
default, including the recovery of damages.
 
33

--------------------------------------------------------------------------------


7.8 Severability. The provisions hereof are severable and if any provision of
this Agreement shall be determined to be legally invalid, inoperative or
unenforceable in any respect by a court of competent jurisdiction, then the
remaining provisions hereof shall not be affected, but shall, subject to the
discretion of such court, remain in full force and effect, and any such invalid,
inoperative or unenforceable provision shall be deemed, without any further
action on the part of the parties hereto, amended and limited to the extent
necessary to render such provision valid, operative and enforceable.
 
7.9 Further Assurances. Each party hereto covenants and agrees promptly to
execute, deliver, file or record such agreements, instruments, certificates and
other documents and to perform such other and further acts as the other party
hereto may reasonably request or as may otherwise be necessary or proper to
consummate and perfect the transactions contemplated hereby.
 
7.10 Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto, their heirs and
their respective successors and assignees; provided, however, that Seller and
Stockholder shall not assign any of its or their respective rights or delegate
any duties hereunder without the prior written consent of Buyer.
 
7.11 No Third Party Beneficiaries. Nothing contained in this Agreement, whether
express or implied, is intended, or shall be deemed, to create or confer any
right, interest or remedy for the benefit of any Person other than as otherwise
provided in this Agreement.
 
7.12 Entire Agreement. This Agreement (including all the schedules and exhibits
hereto), together with the Exhibits, Schedules, certificates and other
documentation referred to herein or required to be delivered pursuant to the
terms hereof, contains the terms of the entire agreement among the parties with
respect to the subject matter hereof and supersedes any and all prior
agreements, commitments, understandings, discussions, negotiations or
arrangements of any nature relating thereto.
 
7.13 Headings. The headings contained in this Agreement are included for
convenience and reference purposes only and shall be given no effect in the
construction or interpretation of this Agreement.
 
7.14 Counterparts. This Agreement may be executed in any number of counterparts
and delivered by facsimile, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.
 


[Rest of page intentionally left blank]


34

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Asset Purchase Agreement
as of the date first set above.
 

     
 Seller:
ANSWER CONNECTICUT, INC.  
   
   
    By:   /s/ Thomas M. Gelbach  

--------------------------------------------------------------------------------

Name: Thomas M. Gelbach   Title: President

 

       
   
   
 
Stockholder:
  /s/ Thomas M. Gelbach  

--------------------------------------------------------------------------------

Thomas M. Gelbach

 

     
Buyer:
ANSWER CONNECTICUT ACQUISITION CORP.  
   
   
    By:   /s/ Jack Rhian  

--------------------------------------------------------------------------------

Name: Jack Rhian   Title: President

 
 
 
35

--------------------------------------------------------------------------------

